Walkee, J. Ho exhibits, or other proof, appear in this record. The answer, although not very positive, does deny the allegations of the bill, and requires proof of complainants’ title. If such proof was heard on the trial, it is not presented in the record. It is one of the plainest of all the elementary principles, that a party to recover must, unless it is confessed, prove his right by sufficient evidence. The bill alleges, and to present a case in which the court could grant relief, had to allege, that the complainants were the owners of the land, that defendant was trespassing, and that from insolvency their remedy at law was worthless. Until these allegations were either proved or admitted, the court could afford no relief. They were not proved or admitted, but on the contrary were denied. In proceedings in courts of chancery the practice requires the evidence to be preserved in the record, and if it fails to show grounds for granting the relief ordered- by the decree, it must be reversed on appeal or writ of error. There being no evidence in this case upon which to base the decree of the court below, it must be reversed, and the cause remanded for further proceedings. Decree reversed.